I have nothing to add to the statement of the evidence contained in the majority opinion, except to suggest that the record shows that Kane was employed by the Ackerman Auto Supply Company in Cleveland, that during the war he served with the 311th Field Artillery, and prior to February 17, 1930, had never been accused of, nor arrested on, any criminal charge.
It seems to me that there are no facts in evidence to support any theory of possession by Kane of any whisky, or of any ownership by him thereof, or of dominion or control thereover; nor any facts upon which any such inferences can be predicated. And, without dominion or control over the whisky, it must be admitted, I take it, that he was not in possession of any of it within the meaning of the statute upon which this prosecution is based. To suggest that he had theretofore conspired with the others there present to transport intoxicating liquors from Canada, *Page 463 
and with them was engaged therein, and that their possession of the whisky in question thereby became his possession, to my mind is not only novel but quite incomprehensible, especially in view of the fact that he is not charged with unlawful transportation of intoxicating liquor, nor with conspiracy with others to accomplish any unlawful purpose, and in view of the fact that there is no evidence that he had anything to do, directly or indirectly, with procuring or transporting the whisky from wherever it was obtained to the place on the ice where the sheriff says he found it. Even if such assumed theory were tenable, a conspiracy, a prearranged plan, must antedate the overt act, and some evidence thereof, other than the overt act, must be produced. I fail to find any here.
Giving full credence to the testimony of the sheriff that, when he arrived, Kane and three others were "around a Ford car," near which, on the ice, were twenty some cases of whisky, and that thereafter Kane "admitted that he went to get a little liquor," that "he was going down there to get a load of liquor to take to the Blue Front on West Third Street in Cleveland," but that he found no liquor in Kane's possession, in his automobile or on his person, the fact remains that Kane obtained and had no whisky, and so far as I am aware, unexecuted intentions have not yet been declared to constitute criminal acts. Assuming the facts to be as the sheriff testifies Kane told him they were, my guess would be that the proprietor of the "Blue Front" ordered or purchased some whisky which he had been advised would be at the Bay Shore near Fremont on February 17th, and procured *Page 464 
Kane to go there in his Oldsmobile to convey it to Cleveland. Because of the activities of the sheriff, Kane's mission failed.
As said in Brown v. Volkening, 64 N.Y. 76, 80: "Possession means simply the owning or having a thing in one's own power."
Bouvier says: "By the possession of a thing we always conceive the condition in which not only one's own dealing with the thing is physically possible, but every other person's dealing with it is capable of being excluded."
Violations of the prohibitory liquor laws merit punishment, and no one is entitled to determine for himself what laws he will obey and what he will disregard, but rules of evidence do not change to fit particular cases. The Legislature has not yet said that a person charged with the unlawful possession of intoxicating liquors is presumed guilty until he proves himself innocent. The burden of proof has not changed. A verdict or finding, especially of guilty, in a criminal case, should be based not upon conjecture as to what must or might have been, but upon what is, as shown by the evidence.
In my opinion the evidence in the instant case, or rather, the want of evidence, requires not only a reversal of the judgment of the trial court but the discharge of the defendant. *Page 465